DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 07/22/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5677940 A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 20050253078 A1) in view of Suzuki (US 5677940 A).
With regards to claims 1 and 13, Miyazaki discloses a CT imager comprising: a plurality of detection arrays 40, each of the plurality of detection arrays including a plurality of detecting elements 42 and a switch control circuit for switching the electric signal read-out from the detecting elements and a switch control circuit 27 for controlling the switch circuit 26 [0060, 0098, 0099]; processing circuitry 27, 28, 50 configured to perform control to change reading timings of the plurality of detecting elements between the plurality of detection arrays [0086-0090] (controls reading timings of all detecting elements) by sending start commands to the respective switch circuit [0060, 0098-0099]; and an analog-to-digital converter (ADC) 53 configured to process signals from the plurality of detecting elements [0087], wherein each ADC of the plural ADCs is connected to a group of "m" detecting elements of the plurality of detecting elements that are read in response to receiving the respective start command [0148, 0150]. Miyazaki further discloses [0120-0123] wherein the electric signals from the rows nearer the integral amplifiers 51 are read-out priorly and then there is a long time-delay between the readout times of the electric signals from the detecting elements 42 in the adjacent rows, which may result in a deterioration of image quality. In order to solve the problem, the readout direction of the electric signals from the detecting elements 42 in the rows in the single readout block, namely, the readout order, can be adjusted to reduce the difference between the readout times of the electric signals from the detecting elements 42 in the adjacent rows. The switch control circuit 27 may have a function for changing the order of the switch control signal transmitted to the switch circuit 26 so as to execute the above adjustment. That is, in order to reduce the time delay between the readout times upon reading-out the electric signals from the adjacent rows, the readout order or readout direction of the electric signals is controlled by the switch control signal transmitted to the switch circuit 26 from the switch control circuit 27 [0130] and wherein the switch control signal applied to the switch circuit 26 from the switch control circuit 27 adjusts the readout time of the electric signals by the integral amplifier 51 from the detecting elements 42 every readout block [0086, 0088]. Miyazaki does not explicitly teach wherein each of the plurality of detection arrays including a plurality of detecting elements and a m-bit shift register for receiving a start command to control reading from "m" detecting elements of the plurality of detecting elements, wherein "m" is greater than 1, and wherein start commands are sent to respective “m” bit shift registers. However, it is noted that such a modification would have been known. Suzuki discloses an x-ray imager comprising a plurality of sensors having an array of light receiving elements wherein data is transferred from a plurality of shift registers disposed for each sensor (column 2, lines 6-17), and further wherein the plurality of shift registers are configured to receive a start signal from a processor (column 5, line 66-column 6, line 5). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miyazaki with the claimed shift registers in order to optimize imaging conditions.
With regards to claims 3, 8, and 14, Miyazaki discloses the invention according to claim 1 and further comprising a control line 62 configured to connect first and second m-bit shift registers of first and second detection arrays of the plurality of detection arrays and relate reading timings of a plurality of detecting elements included in each of the detection arrays, wherein with regard to a detection array group connected via the control line, the processing circuitry is configured to control reading timings between a plurality of detection array groups [0099].
With regards to claims 4 and 9, Miyazaki discloses wherein the detection arrays are arranged in a row direction or a channel direction, and the processing circuitry is configured to perform control to change reading timings between the plurality of detection arrays arranged in the row direction or the channel direction (Fig. 8) [0086-0090].
With regards to claims 5 and 10, Miyazaki discloses wherein the detection arrays are arranged in a row direction and a channel direction, and the processing circuitry is configured to perform control to change reading timings between the plurality of detection arrays arranged in the row direction and reading timings of the plurality of detecting elements between the plurality of detection arrays arranged in the channel direction (Fig. 8) [0086-0090].
With regards to claims 6 and 11, Miyazaki discloses wherein the plural of ADCs is provided for each of the detection arrays [0081, 0148, 0150].
With regards to claims 7 and 12, Miyazaki discloses wherein the processing circuitry is configured to control timing of when respective detecting elements of the plurality of detecting elements are connected to a respective ADC of the plural ADCs [0087, 0148, 0150].
With regards to claims 15-17, Miyazaki discloses an ADC 53 and further wherein the plurality of detections arrays 40 is "q" detection arrays, wherein the plurality of detection elements 42 in the "q" detection arrays comprise an "m" x "n" array of detection elements in each of the "q" detection arrays (Fig. 2), wherein "m" detection elements are grouped in a first direction, and "n" groups of "m" detection elements are grouped in a second direction orthogonal to the first direction, wherein the plural ADCs comprise "n" ADCs with one of the "n" ADCs connected to a corresponding one of the "n" groups of "m" detection elements [0148, 0150], and switches 60 individually arranged at the output side of each detection element [0098], and wherein a switch control circuit 27 transmits a switch control signal, via the control line 62, to the transistor switch 60 in the row of the readout circuit 50 in the readout blocks with predetermined delay time. For example, the switch control circuit 27 sequentially transmits the switch control signals to the transistor switches 60 in row 1, row 5, row 9, and row 13 of block 1, block 2, block 3, and block 4, thereby setting the transistor switches 60 to be active. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884